Citation Nr: 0930210	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bladder 
disability.  

2.  Entitlement to service connection for bilateral 
cellulitis.  

3.  Entitlement to service connection for osteoarthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a bladder 
disability, bilateral cellulitis, and osteoarthritis.  The 
Veteran testified before the Board in July 2007.  The Board 
remanded this claim for additional development in February 
2008.

The Board notes that the Veteran also appealed claims of 
service connection for depression, a kidney disability, 
obstruction of the left tear duct, and tinnitus that the RO 
denied in a December 2005 rating decision.  An August 2008 
rating decision granted those claims and represents a grant 
of the benefits sought on appeal for those issues.  
Therefore, those issues are not before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
bladder disability.

2.  The Veteran does not have a current diagnosis of any 
bilateral cellulitis.

3.  The Veteran's diagnosed osteoarthritis first manifested 
years after service and is not shown to be related to his 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bladder disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The Veteran's claimed bilateral cellulitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

3.  The Veteran's current osteoarthritis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Bladder Disability and Bilateral Cellulitis 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show that he 
was treated for bilateral cellulitis in August 1975 and early 
cellulitis in the left foot in October 1975.  They also show 
that the Veteran complained of his bladder still feeling full 
after urination in September 1978.  His genitourinary system 
and skin were found to be normal on separation examination in 
December 1998.  

The Board notes that the Veteran was granted service 
connection for kidney stones in an August 2008 rating 
decision.  Other than hematuria related to his kidney stones, 
there are no post-service medical records showing any bladder 
disability.  There are also no post-service medical records 
showing any bilateral cellulitis.  Aside from the Veteran's 
recurrent kidney stones, a May 2008 VA genitourinary 
examination did not diagnose any bladder disability.  
Similarly, a May 2008 VA examination found that the Veteran's 
cellulitis was resolved and that there was no evidence of any 
current chronic disability.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent evidence of a current disability, 
service connection for a bladder disability and bilateral 
cellulitis must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any 
bladder disability or bilateral cellulitis.  Because no 
bladder disability or bilateral cellulitis have been 
diagnosed, the Board finds that service connection for a 
bladder disability and bilateral cellulitis are not 
warranted.

The Board has considered the Veteran's claims that he has a 
bladder disability and bilateral cellulitis related to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
pain and swelling in his bilateral heels or pain in the 
bladder area, but he is not competent to provide a medical 
diagnosis for any bladder disability or cellulitis or to 
relate any bladder disability or cellulitis medically to his 
service.

The Board finds that the preponderance of the evidence is 
against the claims for service connection, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Osteoarthritis 

The Veteran contends that he has osteoarthritis of the right 
knee, feet, low back, hands, and elbows.  

Service medical records show that the Veteran was treated for 
low back pain and strain in September 1975, August 1976, 
October 1984, November 1984, and May 1987.  On separation 
examination in December 1998, although the Veteran reported 
suffering from arthritis and recurrent back pain, his spine 
was found to have no abnormalities, and his joints were 
otherwise found to be normal.  Since the Veteran's spine and 
joints were found to be within normal limits at separation 
and there were only five recorded complaints during 
approximately twenty-four years of service, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
osteoarthritis.  38 C.F.R. § 3.303(b).

The first post-service evidence of osteoarthritis is a June 
2004 private medical report where the Veteran was diagnosed 
with osteoarthritis of the right knee.  

Post-service VA and private medical records dated from July 
2004 to March 2007 show that the Veteran received 
intermittent treatment for osteoarthritis of the right knee 
and degenerative joint disease of the right knee.  

The Veteran testified before a Decision Review Officer in 
December 2005 and at a travel board hearing before the Board 
in July 2007.  Testimony revealed, in pertinent part, that 
the Veteran suffered from arthritic pain every day in his 
elbows, wrists, hands, and knees.  He reported that he lifted 
many heavy things in service but did not incur any specific 
injuries to any of his joints during active duty.   

On VA examination in May 2008, the Veteran reported that he 
started having right elbow pain in the 1990's and right knee 
pain in 1998.  He stated that he was diagnosed with 
tendonitis in the elbow and degenerative joint disease in the 
knee.  He reported that he was able to stand up to one hour 
and walk up to 0.25 miles.  He complained of pain in the 
knees and elbows, more so in the right side than the left 
side.  He also stated that he had stiffness and weakness in 
the knee and elbow.  Examination revealed normal gait.  Range 
of motion testing of the knees showed 0 degrees extension in 
the bilateral knees, 130 degrees flexion in the right knee, 
and 135 degrees flexion in the left knee.  On repetitive 
motion, there was additional limitation of motion to 100 
degrees flexion in the right knee due to pain.  Range of 
motion testing in the bilateral elbows showed 145 degrees 
flexion, 0 degrees extension, 80 degrees pronation, and 85 
degrees supination.  On repetitive motion, there was 
additional limitation of motion to 125 degrees flexion due to 
pain.  X-rays of the elbows, hands, and knees were normal and 
revealed all joint spaces to be intact and preserved.  The 
examiner reviewed the entire claims file and found that the 
Veteran's claimed tendonitis of the elbow as well as his knee 
pains that began in the late 1990's had no lasting effect as 
evidenced by the current objective findings of his joints 
being within normal limits.  He opined that any current and 
subsequent joint changes were due to the effects of aging and 
not due to service.            

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2008 VA medical opinion finding 
that there was no nexus between the Veteran's current 
osteoarthritis and his period of service is probative and 
persuasive based on the examiner's comprehensive review of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  Additionally, there is no 
contrary competent opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current osteoarthritis.  There is no competent medical 
opinion of record relating the Veteran's osteoarthritis to 
his service or any event in service.  In addition, no 
arthritis of any of the Veteran's joints was diagnosed within 
one year after separation from service, so presumptive 
service connection for osteoarthritis is not warranted.      

The Veteran contends that his current osteoarthritis is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
pain in his joints, but he is not competent to provide a 
medical diagnosis for any osteoarthritis or to relate any 
osteoarthritis medically to his service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's osteoarthritis developed 
in service or is due to any event or injury in service.  
Therefore, the Board concludes that the osteoarthritis was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and August 
2005; a rating decision in December 2005; a statement of the 
case in June 2006; and supplemental statements of the case in 
April 2007, May 2007,  June 2007, and August 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a bladder disability is denied.  

Service connection for bilateral cellulitis is denied.  

Service connection for osteoarthritis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


